Exhibit 10.19
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
FIRST AMENDMENT
TO
LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
     This First Amendment (this “Amendment”) to the License, Development and
Commercialization Agreement between BioCryst Pharmaceuticals, Inc. (“BioCryst”)
and Shionogi & Co., Ltd. (“Shionogi”), dated as of February 28, 2007 (the
“Agreement”), shall be effective as of September 30, 2008 (the “First Amendment
Date”).
WITNESSETH
     WHEREAS, pursuant to Section 17.14 of the Agreement, the Agreement may be
amended in writing by BioCryst and Shionogi; and
     WHEREAS, BioCryst and Shionogi desire to amend the Agreement to expand the
Territory to Taiwan (defined below) and to provide rights for Shionogi to
perform a Phase III Clinical Trial in Hong Kong (defined below), which is
outside the Territory.
     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein and in the Agreement, BioCryst and Shionogi, intending to be
legally bound hereby, amend, update and supplement the Agreement as follows:
1. Amendment of the Agreement. The parties hereby agree to amend the Agreement,
effective as of the First Amendment Date as follows:

  a.   Definitions. The following definitions shall be added to Section 1.1 of
the Agreement, as follows:

          (fff) “Hong Kong” means the Hong Kong Special Administrative Region of
the People’s Republic of China.
          (ggg) “2008 Trial” means the Phase III Clinical Trial described in
Section 5.1(a), below.
          (hhh) “Taiwan” means the territories of Taiwan, Republic of China.

  b.   Territory. Section 1.1(bbb) of the Agreement is hereby amended and
restated in its entirety as: ““Territory” means Japan and Taiwan”.     c.  
References to Japan. The following references to “Japan” or “Japanese” are
hereby amended and restated in their entirety as follows:

          1(h) “cGMPs” means the United States then-current good manufacturing
practices and the equivalent standards of the Governmental Entities in the
Territory.

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
          1(aa) “IND” means an Investigation of a New Drug Filing (or the
Japanese or Taiwanese equivalent) with a Regulatory Authority in the Territory
for purposes of obtaining permission to initiate human clinical testing in such
jurisdiction.
          1(oo) “NDA” means a New Drug Application (or the Japanese or Taiwanese
equivalent), including all supplements and amendments thereto, for the approval
of the Licensed Product as a new drug by the MHLW or applicable Regulatory
Authority in the Territory.

  d.   Section 2.1. Section 2.1 is hereby amended and restated in its entirety
as:

          License Grant; Reservation of Rights; Right to Conduct 2008 Trial in
Hong Kong.
     (a) Solely to the extent necessary for Shionogi to perform its obligations
hereunder in accordance with the terms of this Agreement, and subject to all of
the rights retained hereunder, BioCryst hereby grants Shionogi a personal,
non-sublicensable, non-transferable, non-assignable right and license under the
BioCryst Patents and BioCryst Know-How, to (i) exclusively Develop Licensed
Products solely in the Field and in the Territory, and (ii) exclusively
Commercialize Licensed Products solely in the Field and in the Territory. The
foregoing license grant shall be deemed to extend to Shionogi’s Affiliate,
Taiwan Shionogi & CO., Ltd. (“Shionogi Taiwan”) solely with respect to
activities in Taiwan. Other than as explicitly set forth in this Section 2.1, no
other licenses to the BioCryst Intellectual Property Rights or otherwise
(including but not limited to all rights in BioCryst Intellectual Property
Rights outside the Field and outside the Territory) are granted in this
Agreement. ***.
     (b) In connection with the 2008 Trial, and only for such purpose, BioCryst
hereby grants Shionogi the limited, nonexclusive right to conduct the 2008 Trial
in Hong Kong. For the purposes of clarity, it is understood and agreed that the
foregoing right set forth in this Section 2.1(b) is granted in furtherance of
Shionogi’s rights in the Territory, is subject in all respects to all of the
terms and conditions set forth in this Agreement including the license grant and
retained rights, including in Sections 2.1(a) and 2.3, and does not include any
further rights to Develop or Commercialize in Hong Kong. All rights granted
under this Section 2.1(b) shall terminate upon the completion of the 2008 Trial.

  e.   Section 2.2. Section 2.2 is hereby amended and restated in its entirety
as:

          Manufacturing. ***.

  f.   Section 3.5(f). The following is hereby added as a new Section 3.5(f):

(f) BioCryst will be obligated to supply Licensed Product and Compound to
Shionogi pursuant to this Section 3.5 (and otherwise under this Agreement) only
in Japan, and not in any other location, including Taiwan, unless otherwise
agreed to in writing by the Parties.

  g.   Section 3.6. The following is hereby added to the end of Section 3.6:

2



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
BioCryst will be obligated to supply Compound to Shionogi pursuant to this
Section 3.6 (and otherwise under this Agreement) only in Japan, and not in any
other location, including Taiwan, unless otherwise agreed to in writing by the
Parties.

  h.   Section 5.1. The following is hereby added at the end of the existing
Section 5.1:

Shionogi hereby acknowledges and agrees that, notwithstanding the fact that the
Territory includes the jurisdictions of Japan and Taiwan, Shionogi shall give
priority to its Development activities and achievement of the Milestone Events
set forth in Section 5.6 in Japan over Taiwan.

  i.   Section 5.1(a). The following is hereby added as a new Section 5.1(a) of
the Agreement:

5.1(a) 2008 Trial Diligence. Shionogi hereby agrees to use Diligent Efforts to
undertake and complete the 2008 Trial in accordance with the criteria and time
frames set forth on Schedule 5.1(a), solely at Shionogi’s cost and expense.

  j.   Section 5.2. Section 5.2 is hereby amended and restated in its entirety
as:

Product Development outside the Territory. Other than as expressly set forth in
Section 2.1(b) and solely with respect to Hong Kong, BioCryst shall have sole
decision-making authority with regard to the Development and Commercialization
of Licensed Products outside the Territory (and no rights under this Agreement
are granted to Shionogi outside the Territory).

  k.   Section 6.6. The following is herby added to the end of the existing
Section 6.6 of the Agreement:

In no event may Shionogi or any Affiliate of Shionogi directly or indirectly
register, or attempt to register, or assert any rights to any party in respect
of any translation of a trademark, domain name or trade name owned by BioCryst.

  l.   Section 9.3. The preamble of Section 9.3 is herby amended and restated in
its entirety as:

Royalty Payments. In partial consideration for the licenses and rights granted
to Shionogi under this Agreement, Shionogi shall pay to BioCryst the following
royalty payments, on a country-by-country basis within the Territory (pursuant
to the currency and exchange provisions set forth in Section 9.6 herein and the
taxes provision in Section 9.7 herein), as calculated based on Net Sales in
Japanese Yen, regardless of the country of sale (as converted, where
applicable), which shall be paid within *** the end of each calendar quarter:

  m.   Section 9.3(c). Section 9.3(c) is hereby amended and restated in its
entirety as:

Term. The term for the obligations to pay royalties under this Section 9.3 shall
expire on a country-by-country basis within the Territory on the date that is
the later of (i) *** and (ii) ***. If the royalty obligations in this
Section 9.3(c) are prohibited by applicable Law, then the royalty obligations
shall continue until such time as the obligation is prohibited by applicable
Law.

  n.   Section 9.3(d). Section 9.3(d) is hereby amended and restated in its
entirety as:

3



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Patent Coverage Adjustment. If there is no Valid Claim that, but for this
Agreement would be infringed by the manufacture, use or sale of Licensed Product
in either Japan or Taiwan, then the royalty obligations from Shionogi to
BioCryst shall be reduced by ***. If there is a Valid Claim in Japan, and if
(i)

  ***             , then ***; OR

(ii)

  ***             , then ***

          Where:

  •   GPS = the number of units of Generic Products sold in Japan for a given
period, and     •   LPS = the number of units of Licensed Products sold in Japan
for a given period.

For purposes of this Section 9.3(d) the number of “units” sold shall be
appropriately adjusted to account for units of varying volumes.

  o.   Section 9.3(f). Section 9.3(f) is hereby amended and restated in its
entirety as:

Royalty Reports. All royalty payments shall be accompanied by written reports
from Shionogi to BioCryst, showing for the calendar quarter for which such
payment applies, in U.S. Dollars, all information required by BioCryst to verify
the royalty payments payable hereunder, including but not limited to the
information set forth on Schedule 9.3(f) for each country within the Territory,
and any other information customary with industry standards of the Territory.

  p.   Section 10.1. The references to “the Territory” in Section 10.1 are
hereby changed to “Japan”.

2. Shionogi Taiwan. Shionogi hereby guarantees the obligations of Shionogi
Taiwan and agrees to ensure that Shionogi Taiwan complies with each and every
one of Shionogi’s obligations under the Agreement.
3. No Other Changes. Except as expressly modified by this Amendment, all terms
and conditions of the Agreement shall remain in full force and effect.
4. Interpretation of Certain Terms. All terms which are capitalized but not
defined in this Amendment shall have the meanings ascribed in the Agreement. The
words “this Agreement,” “hereunder,” “hereof” and other similar words in the
Agreement from and after the First Amendment Date shall mean and include the
Agreement as amended hereby.
5. Governing Law; Venue. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York without regard to
choice-of-law principles of the State

4



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
of New York. All actions arising under this Amendment which are not arbitrable
shall be brought in the State and Federal Courts located in New York County, New
York. The Parties hereby irrevocably submit to the jurisdiction of such courts.
6. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument by and through their duly authorized representatives.

                              BIOCRYST PHARMACEUTICALS, INC.
2190 Parkway Lake Drive
Birmingham, Alabama 35244
United States       Shionogi & Co., Ltd.
1-8, Doshomachi 3-chome
Chuo-ku, Osaka 541-0045
Japan             
 
                            By:   /s/ David McCullough       By:   /s/ Takuko
Yamada Sawada                          
 
  Name:
Title:   David McCullough
VP Corp. Dev., Strategy, Commercial           Name:
Title:   Takuko Yamada Sawada
Corporate Officer, Executive General
Manager, Pharmaceutical Development Div.
      Date:    October 15, 2008       Date:    October 3, 2008    

5



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
SCHEDULE 5.1(a)
PHASE III CLINICAL TRIAL DESCRIPTION
The Phase III trial which Shionogi plans to conduct in the 2008/2009 flu season
and use for registration in the Territory for the purpose of receiving Marketing
Approval from the Regulatory Authorities in the Territory for the treatment of
seasonal flu. The formulation in this Phase III study will be administered
intravenously.

6